In the
 United States Court of Appeals
                 For the Seventh Circuit
                        ____________

No. 01-2983
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                              v.

JAMES E. FARR,
                                         Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
              for the Eastern District of Wisconsin.
          No. 00-CR-187—Rudolph T. Randa, Judge.
                        ____________
   ARGUED FEBRUARY 26, 2002—DECIDED JULY 24, 2002
                   ____________


 Before FAIRCHILD, COFFEY, and KANNE, Circuit Judges.
  COFFEY, Circuit Judge. James Farr was engaged in a
scheme of defrauding banks while purchasing real estate
and refinancing mortgages. As a result of this fraudulent
enterprise, he was charged in a four-count indictment
with one count of bank fraud (18 U.S.C. § 1344), one count
of interstate transmission of stolen funds (18 U.S.C.
§ 2314), and two counts of unlawful financial transaction
(8 U.S.C. § 1957). Farr continued his con games throughout
his trial, refusing to cooperate with his attorneys and
making vague assertions regarding alleged missing docu-
ments and witnesses who could testify on his behalf. De-
spite Farr’s machinations, the experienced trial judge re-
fused to grant indefinite adjournments, and ultimately a
2                                                No. 01-2983

jury convicted Farr on all counts after a four-day trial. Farr
appeals, arguing that the trial judge erred in refusing to
grant the additional adjournment he requested and further-
more that his trial counsel was incompetent in failing to
meet with him and failing to interview his alleged wit-
nesses. We affirm.


                 I. Factual Background
  Beginning in Februaury 1996 and continuing through
March 1998, James Farr was involved in a series of seven-
teen (17) fraudulent real estate transactions and one loan
transaction in which he provided lenders with inaccurate
financial information. Farr’s scheme was relatively simple.
Although he had failed to file federal tax returns in 1993,
1994, 1995, 1997 and 1998, he submitted fraudulent copies
of 1993 through 1996 tax returns to the victim lenders,
which placed his income well beyond his actual earnings, as
well as false W-2 statements. Farr also submitted to the
defrauded lenders false payroll statements that inflated his
salary and false personal financial statements, thus fraud-
ulently increasing his total net worth. Before the unraveling
of Farr’s dishonest scheme, he had defrauded the victim
banks of more than $1.2 million.
  Farr’s first fraudulent transaction occurred on Febru-
ary 29, 1996, when he approached the Equitable Bank in
Wauwatosa, Wisconsin, a federally insured financial insti-
tution, in order that he might obtain the necessary financ-
ing to purchase a $455,000 home in Mequon, Wisconsin.
Farr reported to Equitable that his monthly salary was
$13,917 and submitted false 1994 and 1995 federal income
tax returns and W-2 forms for those years in support of
his application. In addition, Farr deposited a $54,208 check
drawn on his mother’s closed bank account into his per-
sonal account in order that he might inflate the balance
of his personal account to satisfy Equitable’s request for
No. 01-2983                                                 3

proof of funds. Farr also composed a fictitious letter, pur-
portedly authored by a fund manager, “verifying” the source
of the $54,000 deposit to Farr’s bank account. As a result of
the false information supplied by Farr, Equitable extended
a $400,000 loan to him, and Farr purchased the Mequon
property.
  Farr continued his dishonest ways, and in April 1996, he
refinanced four properties that he owned with EQ Financial
and submitted inaccurate copies of his 1994 and 1995 fed-
eral income tax returns to support his transactions. In May
1996, he refinanced loans for two properties (one of which
was the Mequon property purchased three months earlier),
and again submitted false tax returns and W-2 state-
ments to the lender, Bankers Wholesale Mortgage. Bankers
Wholesale disbursed the loan to Farr from Indiana and the
proceeds were deposited into his Wisconsin checking ac-
count, and thus the funds he obtained traveled through
interstate commerce. Farr was able to perpetuate his de-
ceitful enterprise through March 1998, as he continued to
submit false federal income tax returns and W-2 statements
thus enabling him to refinance other properties and obtain
additional mortgages.
  Ultimately Farr’s scheme unraveled, and on September
26, 2000, a grand jury sitting in the Eastern District of Wis-
consin returned the four-count indictment referred to above.
At his October 31, 2000, arraignment Farr pleaded not
guilty. The government advised the court that discovery
would be available in a few days. Further, at the arraign-
ment, the magistrate restricted Farr’s travel to the Eastern
District of Wisconsin and Puerto Rico. The magistrate set
a trial date of December 11, 2000.
  On November 1, 2000, Farr’s first attorney filed a motion
to withdraw at Farr’s request because Farr was not sat-
isfied with the performance of his attorney and furthermore
because Farr had not complied with the terms of the re-
4                                               No. 01-2983

tainer agreement. At the same time, Farr’s first attorney
requested that the previously set trial date of December 11,
2000, be adjourned so that the successor attorney might
have sufficient time to prepare. The judge agreed and
granted both motions.
  Farr’s second attorney was appointed on November 9,
2000, and on November 22, 2000, the trial date was ad-
journed to January 29, 2001. For reasons not disclosed
in the record, Farr elected to spend the vast majority of
his time during the months before his trial in Puerto
Rico, rather than in the Eastern District of Wisconsin and
thus was of little assistance to his attorney in preparing
his defense. Despite Farr’s decision to remain in Puerto
Rico, the record demonstrates that his attorney diligently
prepared for trial, reviewing the discovery material made
available by the government on November 10, which con-
sisted primarily of documents directly related to the fraud-
ulent loan transactions. In addition, Farr’s attorney also
had the benefit of a portion of the government’s own work
product in the form of its 9-page summary and outline of
the case.
  Despite Farr’s counsel’s best efforts to prepare for trial
without the assistance of his client, counsel appeared (with-
out Farr) on January 26, 2001, three days before trial and
requested the trial judge grant a second motion to adjourn
the trial date. According to counsel, he still had yet to
meet with Farr because Farr chose to absent himself
from the Milwaukee, Wisconsin, area, staying in Puerto
Rico throughout the trial-preparation time period. Accord-
ing to Farr’s counsel, Farr planned on remaining in Puerto
Rico until the eve of trial, January 28, 2001, and Farr in
fact returned no earlier than January 28. Although counsel
had occasionally spoken with Farr over the telephone, the
primary means of communication with him was through
electronic mail (e-mail). Not surprisingly given the sporadic
nature of Farr’s communication, Farr’s counsel informed
No. 01-2983                                               5

the court during the January 26 hearing that he had no
productive input from his client and requested the second
adjournment in order that he might have the opportunity
to review the numerous financial documents with Farr
in person.
  The government opposed the motion and noted that Farr
had possessed discovery documents for almost 70 days.
In addition, the government went so far as to provide de-
fense counsel with an outline of the government’s case
against Farr in hopes of assisting him with his preparation
and organization of the case. The judge commented that
defendants are often reluctant to “face the music” and that
the government had bent over backwards in providing a
work product outline, but did grant the motion, and trial
was reset and scheduled to begin on February 5, 2001.
  Despite the trial judge’s grant of an additional week
to prepare, Farr failed to contact his counsel until January
31, 2001, five days after the judge had granted the most
recent, one-week adjournment of the trial date. In addition,
during the week between January 29 and February 5, Farr
took it upon himself to meet with his attorney only one
time, and remained at the meeting for only a little more
than one hour. Even after Farr returned from Puerto
Rico, he failed to provide his attorney with either a
phone number where he could be contacted directly or
an address where he might be located. Instead, Farr only
provided his attorney with indirect means to communicate
with him, giving his attorney nothing but a voice-mail
number where he could leave messages and his e-mail
address. After the January 31 meeting, Farr’s attorney did
leave a message on Farr’s voice mail asking Farr to contact
him at his office and Farr failed to return the call.
  Despite Farr’s consistent refusal to cooperate with his
counsel and assist in the preparation of his defense in
addition to the government’s more than generous produc-
6                                              No. 01-2983

tion of its work product to assist counsel in preparing for
trial, Farr nevertheless claimed, on the morning that the
trial was scheduled to begin, that his counsel was un-
prepared and once again asked for an adjournment. Farr
claimed that counsel had failed to review documents and
interview witnesses necessary for his defense, in spite of
the fact that Farr had never provided counsel with the
substance of those witnesses’ statements. The judge de-
clined to adjourn the trial for a third time.
  At trial, the government introduced a mountain of docu-
mentary evidence to establish that Farr repeatedly submit-
ted false income tax returns and W-2 statements in sup-
port of his loan applications or refinancing of mortgages.
Further the government presented numerous witnesses to
establish that Farr knew his representations to be false. In
Farr’s defense, counsel attempted to convince the jury
that the banks Farr had defrauded failed to diligently
investigate the veracity of the documents Farr submitted
in support of his application. In support of the theory
that the banks should have been alert and aware that
Farr was attempting to defraud them, Farr’s attorney re-
peatedly referenced the neighborhood in which Farr re-
sided, an undesirable Milwaukee neighborhood, and at
times referred to Farr, an African-American, as a “brother.”
Counsel suggested that Farr’s place of residence, coupled
with the fact that he sought a $400,000 loan should have
raised “red flags,” alerting the bank to conduct a more
thorough background check and investigation regarding
Farr’s financial resources and ability to meet the terms of
the loan agreement before it extended the loan to him. The
jury rejected Farr’s theory and convicted him on all ac-
counts. Farr appeals.


                        II. Issues
  On appeal Farr initially argues that the trial judge
abused his discretion when he denied the defendant’s third
No. 01-2983                                                 7

motion to continue the trial. Farr next argues that his
counsel was ineffective in his trial strategy and preparation.


                       III. Analysis
  Farr’s initial argument on appeal is that the trial judge
abused his discretion when he denied the third motion
to continue the trial, raised on the morning of the trial.
We will reverse a trial court’s denial of a continuance
only for an abuse of discretion and a showing of actual
prejudice. United States v. Schwensow, 151 F.3d 650, 656
(7th Cir. 1998). In reviewing a claim that a trial judge
abused his discretion in denying a continuance, we bear
in mind that “a trial date once set must be adhered to
unless there are compelling reasons for granting a continu-
ance.” United States v. Reynolds, 189 F.3d 521, 527 (7th Cir.
1999). At the same time, we note that “ ‘myopic insistence
upon expeditiousness in the face of a justifiable request for
delay can render the right to defend with counsel an empty
formality.’ ” United States v. Depoister, 116 F.3d 292, 294
(7th Cir. 1997) (quoting Ungar v. Sarafite, 376 U.S. 575,
589 (1964)). Consequently, in evaluating a request for a
continuance, a trial court must weigh a number of factors:
1) the amount of time available for preparation; 2) the like-
lihood of prejudice from denial; 3) the defendant’s role in
shortening the effective preparation time, 4) the degree
of complexity of the case; 5) the availability of discovery
from the prosecution; 6) the likelihood a continuance would
satisfy the movant’s needs; and 7) the inconvenience and
burden to the court and its pending case load. United States
v. Avery, 208 F.3d 597, 602 (7th Cir. 2000); United States v.
Windsor, 981 F.2d 943, 947 (7th Cir. 1992). The factors
will be deserving of varying weight in each situation con-
fronted by a trial judge, and the trial judge is in “the best
position to evaluate and assess the circumstances presented
by [Farr’s] request for a continuance.” Schwensow, 151 F.3d
at 656.
8                                              No. 01-2983

  Based upon this record, none of the factors listed above
weigh in favor of granting Farr a third continuance, and
we refuse to agree with Farr’s meritless argument that
the trial judge abused his discretion in declining to grant
a third continuance. At the outset, we note that Farr
and his attorney had both adequate time and access to
discovery in order to prepare for trial if Farr had seen fit
to cooperate with his attorney. Because Farr chose to
avoid his responsibilities to his attorney and in turn
avoid the Milwaukee, Wisconsin area, he supplied his ver-
sion of the events to his attorney through e-mail correspon-
dence. Farr’s counsel was given the benefit of an opportu-
nity for review of the government’s discovery material some
70 days before trial. Reynolds, 189 F.3d at 526 (no abuse
of discretion where trial court granted several continu-
ances when defendant’s counsel withdrew and provided
more than five weeks of time for replacement counsel to
prepare for trial). In addition, the government took the
extraordinary step of making available a nine-page sum-
mary and outline of its theory of the case. Furthermore
Farr had been granted two continuances on prior occa-
sions and had remained in Puerto Rico until the eve of
the trial during the time frame when he should have been
in the Milwaukee area to discuss and review the case with
his attorney. In view of the defendant’s reluctance to co-
operate with his attorney, the trial court was absolutely
under no obligation to permit another delay in the trial
of the case to enable him to review with his attorney doc-
uments that both he and counsel had possessed for many
months. Schwensow, 151 F.3d at 656; Depoister, 116 F.3d
at 295 (no abuse of discretion where trial judge declined
to grant continuance where defendant had received three
continuances and where relevant discovery had been
made available and readily accessible to defendant).
 More notably, Farr repeatedly refused to cooperate
with counsel and stonewalled each and every one of his
No. 01-2983                                                9

counsel’s attempts to prepare for trial, and it is eminent-
ly clear that it is the defendant Farr who is solely respons-
ible for the shortening of the preparation time. In short,
Farr had to be dragged kicking and screaming into coun-
sel’s office, not much unlike a kindergartner being sent
to school for the first time and ending up in the princi-
pal’s office. Furthermore, Farr chose to remain in Puerto
Rico until the eve of trial. Even when the trial judge
generously granted a last-minute, one-week reprieve in
order to allow Farr to meet with his attorney, the defen-
dant took it upon himself to meet with his counsel for
but one hour during that week, failing even to provide
his counsel with a telephone number or address where he
could be contacted directly. When offered a chance to ex-
plain his reasons why a continuance was necessary, Farr
only stated that he “had maybe 35 minutes of legal rep-
resentation . . . [and] there [has] not been one person
that [has] been interviewed on my behalf . . . .” We point
out that there is nothing in this record to demonstrate
any valid reason that prevented Farr from spending
additional time with his attorney than the one hour re-
ferred to above. The end result was brought on exclusively
by the defendant’s own calculated and stubborn refusal
to cooperate with his attorney and remain in Puerto Rico.
Where a defendant’s obstinate behavior played a significant
part in undermining the ability of counsel to prepare
for trial, we have refused to find error when a trial judge
declined to grant a continuance. See United States v.
Studley, 892 F.2d 518, 521-22 (7th Cir. 1989) (affirming
the trial court’s denial of a motion for a continuance
where the defendant’s insistence on proceeding pro se un-
til one week before trial played a significant part in under-
mining the ability of counsel to prepare for trial).
  Farr argues vainly that the case was complex, and that
trial counsel asserted that he was not prepared on January
26 and therefore could not possibly be prepared on Febru-
10                                              No. 01-2983

ary 5 because counsel never interviewed witnesses in
the interim. But another element of Farr’s lack of coopera-
tion was his failure to inform his attorney about the
substance of any of the alleged witnesses’ testimony. In-
deed, when given a chance to explain the reasons why a
continuance should be granted, Farr only stated that
his attorney had failed to interview witnesses on his be-
half, but did not name a single witness who could help
his cause, much less identify the substance of their al-
leged testimony. The mere possibility that Farr’s counsel
could have dredged up some testimony from these witnesses
(whose names and potential testimony are unknown) is
wholly speculative and is an insufficient basis on which to
demand a continuance. United States v. Robbins, 197 F.3d
829, 847 (7th Cir. 1999); United States v. Knorr, 942 F.2d
1217, 1222 (7th Cir. 1991).
  If we were to accept Farr’s argument, all a defendant
would need to do to perpetuate a trial ad infinitum would
be to petulantly stamp his foot and refuse to cooperate
with counsel (thus ensuring counsel was never properly
prepared). The continuing saga would lead to absurd re-
sults, and we refuse to even consider, much less adopt, a
rule that might suggest that a trial court should toler-
ate a calculating and mischievous defendant and grant in-
definite continuances to a defendant who refuses to co-
operate with his attorney. The record clearly establishes
that the trial judge went out of his way in granting Farr
two continuances and that the government likewise was
more than considerate in providing its work product to
Farr’s counsel to assist with his defense. The trial judge’s
action in denying Farr’s motion to postpone the trial a third
time falls far short of meeting the abuse of discretion
standard.
  Farr’s second argument, that his trial counsel was inef-
fective, is equally without merit. Farr (who is represented
by different counsel on appeal) now argues that his trial
No. 01-2983                                                11

counsel was ineffective, raising four reasons why his trial
counsel was ineffective. First, Farr claims that trial counsel
failed to investigate or interview witnesses necessary for
his defense. Second, Farr claims that trial counsel im-
properly promulgated a race-based defense. Third, Farr
claims that trial counsel’s communication with him was in-
adequate in preparing the defense. Finally, Farr claims
that trial counsel failed to file a Rule 29 motion before the
trial court to review the sufficiency of the evidence.
  We note that this court often cautions defendants that
an ineffective assistance of counsel claim is best raised on
a motion for habeas corpus, and not on direct appeal.
United States v. Godwin, 202 F.3d 969, 973 (7th Cir. 2000).
This is because typically such claims are very unlikely to
find any factual support in the trial record. Id.; United
States v. Johnson-Wilder, 29 F.3d 1100, 1104 (7th Cir.
1994). Furthermore, an appellate court is not as well suited
to review counsel’s performance on direct review as it is
on collateral review because the appellate court, unlike
the trial court, has not had “the opportunity to observe
counsel’s performance firsthand, and typically, there has
been no chance to develop and include in the record evi-
dence relating to the ineffectiveness claim.” United States
v. Boyles, 57 F.3d 535, 550 (7th Cir. 1995). Despite the
lack of a fully developed factual record, Farr’s appellate
counsel nevertheless charged forward with the ineffec-
tive assistance of counsel claims, though they would have
been better brought on a habeas motion than upon direct
appeal where counsel could have supplemented the rec-
ord with the testimony of the alleged witnesses Farr
claims his trial counsel should have interviewed.
  A defendant claiming ineffective assistance of counsel
must establish that his attorney’s performance was seri-
ously deficient and that he was prejudiced by the perfor-
mance. Strickland v. Washington, 466 U.S. 668, 694 (1984);
United States v. Hall, 212 F.3d 1016, 1021 (7th Cir. 2000).
12                                              No. 01-2983

With regard to the performance prong, the defendant must
direct us to the specific acts or omissions that allegedly
form the basis of his claim. Hall, 212 F.3d at 1021. We have
observed in the past that criminal defendants frequently
“demonize” their lawyers. “If we are to believe the briefs
filed by appellate lawyers, the only reasons defendants
are convicted is the bumbling of their predecessors. But
lawyers are not miracle workers. Most convictions follow
ineluctably from the defendants’ illegal deeds.” Burris v.
Farley, 51 F.3d 655, 662 (7th Cir. 1995).
  We presume that counsel is effective, and a defendant
bears a heavy burden in making out a winning claim based
on ineffective assistance of counsel. Hall, 212 F.3d at 1021.
“[M]any trial tactics, like so many other decisions that
an attorney must make in the course of representation,
[are] a matter of professional judgment.” Id. (internal quot-
ation omitted). Thus, we resist a natural temptation to be-
come a “ ‘Monday morning quarterback.’ ” Id. (quoting Har-
ris v. Reed, 894 F.2d 871, 877 (7th Cir. 1990)). We will not
second-guess trial tactics that are rationally based. United
States v. Zarnes, 33 F.3d 1454, 1473 (7th Cir. 1994). “ ‘It
is not our task to call the plays as we think they should
have been called. On the contrary, we must seek to evaluate
the conduct from counsel’s perspective at the time, and
must indulge a strong presumption that counsel’s conduct
falls within a wide range of reasonable professional assis-
tance.’ ” Hall, 212 F.3d at 1021 (quoting United States v.
Ashimi, 932 F.2d 643, 648 (7th Cir. 1991)).
  Should the defendant satisfy the performance prong, he
must next demonstrate that “there is a reasonable probabil-
ity that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.” Matheny v.
Anderson, 253 F.3d 1025, 1039-40 (7th Cir. 2001). As we
have noted so often, conclusory allegations do not satisfy
Strickland’s prejudice component. Boyles, 57 F.3d at 550;
United States v. Woody, 55 F.3d 1257, 1272 (7th Cir. 1995).
No. 01-2983                                                 13

  Farr fails to point us to any evidence in the record that
supports his claim that his trial counsel was ineffective, and
instead relies upon nothing but vague and general allega-
tions. For example, Farr claims that his attorney should
have tracked down and interviewed several witnesses in
spite of the fact that he failed to supply his trial counsel
with the witnesses’ names and addresses, much less ad-
vise him of the specific information those witnesses pos-
sessed that might serve to exculpate him. A defense at-
torney is not obligated to track down each and every
possible witness or to personally investigate every conceiv-
able lead. Sullivan v. Fairman, 819 F.2d 1382, 1391 (7th
Cir. 1987). An ineffective assistance of counsel claim cannot
rest upon counsel’s alleged failure to engage in a scavenger
hunt for potentially exculpatory information with no
detailed instruction on what this information may be or
where it might be found. United States v. Menzer, 200 F.3d
1000, 1005 (7th Cir. 2000); United States ex rel. Kelba v.
McGinnis, 796 F.2d 947, 957-58 (7th Cir. 1986).
  Furthermore, even if Farr could demonstrate that his
trial counsel’s failure to interview alleged witnesses (despite
Farr’s failure to provide names or addresses) fell below an
objective standard of reasonable performance, Farr has
failed even to attempt to demonstrate that counsel’s fail-
ure to interview witnesses prejudiced him. Indeed, he
could not as the record contains no evidence of any preju-
dice for the simple reason that there has not been an
evidentiary hearing where the substance of those wit-
nesses’ testimony would have been presented. Instead, Farr
makes nothing but a blanket, conclusory statement, unsup-
ported by any facts or case law, that trial counsel’s fail-
ure to interview any witnesses is per se prejudicial. A de-
fendant has the burden of supplying “sufficiently precise
information [regarding] the evidence that would have been
obtained had his counsel undertaken the desired investiga-
tion, and of showing whether such information . . . would
14                                               No. 01-2983

have produced a different result.” United States v. Rodri-
guez, 53 F.3d 1439, 1449 (7th Cir. 1995) (omission in orig-
inal) (internal quotations omitted). Farr has failed to offer
even the barest indication of what potentially exculpatory
information the alleged witnesses would have provided.
  Farr’s second ineffective assistance of counsel argument,
that trial counsel improperly introduced a race-based theo-
ry of defense, is likewise meritless. Farr argues that coun-
sel’s reference to him throughout trial as “brother,” a pejo-
rative race-based term, rendered his assistance ineffec-
tive. Farr fails to argue, however, how the outcome of his
trial would have been different had counsel referred to
him differently. While counsel’s choice to employ the use
of the term “brother” might have been in poor taste and
questionable, it falls far short of establishing that coun-
sel’s choice of defense theory prejudiced Farr. In the past,
we have refused to find ineffective assistance of coun-
sel where the attorney referred to his client in deroga-
tive terms, such as “common thief.” See Woody, 55 F.3d
at 1272. Instead, in order to prevail on an ineffective as-
sistance of counsel claim, the defendant must establish that
“there is a reasonable probability that, but for counsel’s un-
professional errors, the result of the proceeding would have
been different.” Matheny, 253 F.3d at 1039-40. Farr has
failed to satisfy this burden.
  In the case before us, the government presented an insur-
mountable amount of evidence, both documentary and live-
witness testimony, in establishing that Farr fraudulently
obtained loans from the victim banks and lending institu-
tions by repeatedly misrepresenting his income and assets.
Farr’s counsel attempted to exculpate Farr by demonstrat-
ing that the bank was grossly negligent, even reckless, in
extending a $400,000 loan to a person whose residence
in a lower-class neighborhood highlighted the possibility
that he was without the necessary financial means to repay
such a loan, and thus argued that the bank was not de-
No. 01-2983                                               15

frauded. Given the overwhelming quantum of evidence that
the government presented, Farr’s counsel’s decision to shift
the blame to the banks for extending the loans seems to
be a rational and intelligent trial strategy, and we refuse
to second-guess trial counsel’s trial strategy. Boyles, 57
F.3d at 551.
  Farr’s remaining arguments merit little discussion. He
claims that his trial counsel was ineffective for failing to
communicate sufficiently with him in preparation for his
defense. But as noted above, Farr repeatedly avoided con-
tact with his defense attorney and cannot now claim that
his trial counsel was ineffective for failing to hunt through
a haystack to find a needle. Farr absented himself form the
court’s jurisdiction and thus made himself unavailable
except for communication via e-mail and voice mail. It
was not counsel’s responsibility to drag Farr kicking and
screaming into his office. Similarly, Farr’s argument that
counsel was ineffective in failing to file a motion pursuant
to Rule 29(c) of the Federal Rules of Criminal Procedure
for a judgment of acquittal is also without merit. Farr
does not even challenge the sufficiency of the evidence on
appeal, suggesting that this argument is entirely frivolous.
                                                 AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-97-C-006—7-24-02